Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the communication filed on 6/2/2022.
Response to Arguments
Applicant's arguments filed 6/2/2022 have been fully considered but they are not persuasive.
Regarding the applicants’ first alleged difference, arguing that a) the instant application differs from Zeng because the instant application provides the SoC separately in the apparatus, and b) that Zeng does not teach that the memory is disposed in the SoC, the examiner respectfully does not find the arguments persuasive.
Regarding a) the claims do not require an SoC being separately provided in an applicable device, and as such the argument is moot.  In other words, the claims do not preclude everything claimed from being on the SoC.  If the applicants wish to limit the claims in such a manner as to require the SoC to be separate from other portions of the claimed pieces, then the applicants must specifically claim those limitations.  As such, the argument is not persuasive.
Regarding b), the examiner points to Zeng Fig. 1 (not Fig. 3), once again, and notes that Fig. 1 is describing element 100.  Zeng describes element 100 as “an example integrated circuit” and element 100 includes all that is shown in figure 1.  Zeng also states that element 100 may be implemented in a system on a chip device.  As such, the memory shown in fig. 1 is part of the SoC.  As such, the examiner does not find the argument persuasive.
Regarding the applicants’ second alleged difference, arguing that “Zeng…does not disclose or suggest any feature of determining a unit has access to the first region based on the unit specific information of each HW”, the examiner does not find the argument persuasive.  First, the claims do not require “determining a unit has access to the first region based on the unit specific information of each HW”, but instead requires “determin[ing] a unit that has access to the first region based on the unit specific information stored in the filter storage”.  Zeng clearly teaches that upon receipt of an access request, the system may determine whether the resource access transaction is authorized based on security attributes assigned to the secure resources.  These attributes can be, for example, a domain ID and privileged memory attributes. For example, the manager may determine whether domain ID includes an authorized value, and if so allows the access.  Paragraph 0010 explicitly states “the determination whether the page table entry indicates the access permission is based on the domain identifier and the at least one memory attribute associated with the physical page number.”  This falls within the scope of the claim language.  The examiner notes that “a unit” is not claimed as anything in particular, and as such the examiner has not limited “a unit” to more than “something that has access to a secure region”.  As such, the examiner does not find the argument persuasive.
Regarding the new claim language pertaining to adjusting the size of the regions, the new language has been addressed in the rejection below.
The examiner notes the applicants’ failure to traverse the examiner’s previous statements regarding what was well known in the art before the effective filing date of the invention.  As such, the examiner is now considering these statements to be applicant admitted prior art.  See MPEP Section 2144.03c.
All objections and rejections not set forth below have been withdrawn.
Claims 1 and 3-19 have been examined.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 4, 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (US Patent Application Publication Number 2018/0121125), and further in view of Kim (US Patent Application Publication Number 2010/0174860).
Regarding claim 1, Zeng disclosed an apparatus for protecting information, the apparatus comprising: a system on a chip (SoC) memory which is disposed in a predetermined SoC and includes a first region accessible only by a unit having an access right and a second region without access restriction (Zeng Figs. 1 and 3, and Paragraphs 0033, and 0047-0050, for example); a hardware (HW) filter configured to monitor at least one unit attempting to access the SoC memory and, when a unit without an access right attempts to access the first region, block access of the unit without the access right (Zeng Figs. 1 and 3, and Paragraphs 0033, and 0047-0050, for example), and a processor configured to store, in a filter storage of the HW filter, unit specific information of the unit having an access right to the first region, wherein the HW filter is configured to determine a unit that has access to the first region based on the unit specific information stored in the filter storage unit (Zeng Figs. 1 and 3, and Paragraphs 0033, and 0047-0050, for example).
Zeng did not teach wherein the processor is configured to adjust a size of the first region and a size of the second region based on a degree of use of the first region and the second region.  Zeng did broadly disclose configuring the size of the secure memory region (Zeng Paragraph 0088 for example).
Kim taught, in a memory management system, a method for memory and page dynamic allocation and mapping, including adjusting a size of a first region and a size of a second region based on a degree of use of the first region and the second region (Kim Paragraphs 0057-0060).
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the invention to have employed the teachings of Kim in the memory management system of Zeng by dynamically adjusting the size of the secure and non-secure memory regions based upon their degree of usage.  This would have been obvious because the person having ordinary skill in the art would have been motivated to utilize the memory in a more efficient manner than by providing each region with a static allocation.
Regarding claim 3, Zeng and Kim taught that the HW filter is disposed on a system bus between at least one unit attempting a read or write operation in the SoC memory, and the SoC memory (Zeng Figs. 1 and 3, and Paragraphs 0033, and 0047-0050, for example).
Regarding claim 4, Zeng and Kim taught that when a predetermined unit attempts to access the second region, the HW filter allows an operation of the predetermined unit (Zeng Figs. 1 and 3, and Paragraphs 0033, and 0047-0050, for example).
Regarding claim 10, Zeng disclosed a system on a chip (SoC) comprising: a system on a chip (SoC) memory including a first region accessible only by a unit having an access right, and a second region without access restriction (Zeng Figs. 1 and 3, and Paragraphs 0033, and 0047-0050, for example); a hardware (HW) filter configured to monitor at least one unit attempting to access the SoC memory and, when a unit without an access right tries to access the first region, block access of the unit without the access right (Zeng Figs. 1 and 3, and Paragraphs 0033, and 0047-0050, for example); and an SoC processor configured to store, in a filter storage of the HW filter, unit specific information of the unit having the access right to the first region (Zeng Figs. 1 and 3, and Paragraphs 0033, and 0047-0050, for example), wherein the HW filter is configured to determine a unit that has access to the first region based on the unit specific information stored in the filter storage (Zeng Figs. 1 and 3, and Paragraphs 0033, and 0047-0050, for example).
Zeng did not teach wherein the processor is configured to adjust a size of the first region and a size of the second region based on a degree of use of the first region and the second region.  Zeng did broadly disclose configuring the size of the secure memory region (Zeng Paragraph 0088 for example).
Kim taught, in a memory management system, a method for memory and page dynamic allocation and mapping, including adjusting a size of a first region and a size of a second region based on a degree of use of the first region and the second region (Kim Paragraphs 0057-0060).
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the invention to have employed the teachings of Kim in the memory management system of Zeng by dynamically adjusting the size of the secure and non-secure memory regions based upon their degree of usage.  This would have been obvious because the person having ordinary skill in the art would have been motivated to utilize the memory in a more efficient manner than by providing each region with a static allocation.

Regarding claim 14, Zeng disclosed a method of protecting information by using a system on a chip (SoC), the method comprising: allocating, to an SoC memory, a first region accessible by a unit having an access right and a second region without access restriction (Zeng Figs. 1 and 3, and Paragraphs 0033, and 0047-0050, for example); by an SoC processor, storing, in a hardware (HW) filter, unit specific information of a unit having an access right to the first region (Zeng Figs. 1 and 3, and Paragraphs 0033, and 0047-0050, for example); monitoring, by the HW filter, at least one unit attempting to access the SoC memory (Zeng Figs. 1 and 3, and Paragraphs 0033, and 0047-0050, for example); and when a unit without an access right attempts to access the first region, based on the unit specific information, blocking access of the unit without the access right (Zeng Figs. 1 and 3, and Paragraphs 0033, and 0047-0050, for example).
Zeng did not teach wherein the processor is configured to adjust a size of the first region and a size of the second region based on a degree of use of the first region and the second region.  Zeng did broadly disclose configuring the size of the secure memory region (Zeng Paragraph 0088 for example).
Kim taught, in a memory management system, a method for memory and page dynamic allocation and mapping, including adjusting a size of a first region and a size of a second region based on a degree of use of the first region and the second region (Kim Paragraphs 0057-0060).
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the invention to have employed the teachings of Kim in the memory management system of Zeng by dynamically adjusting the size of the secure and non-secure memory regions based upon their degree of usage.  This would have been obvious because the person having ordinary skill in the art would have been motivated to utilize the memory in a more efficient manner than by providing each region with a static allocation.



Claims 5-9, 11-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Holman et al. (US Patent Application Publication Number 2015/0104012), and further in view of Zeng and Kim.
Regarding claims 5, 11, and 15, Holman taught a system for protecting image content where when privacy information is included in inputted content information, the processor is configured to store the image content in a protected manner including restricting access to the image data by unauthorized modules in the device (See Holman Figs. 3A – 3C and Paragraphs 0260-0266 for example), but did not specifically teach how to protect the image content while using it inside the image capture device.  Holman taught that the data is not protected when the privacy beacon is not detected in the image (See Holman Figs. 3A – 3C and Paragraphs 0260-0266 for example)
Zeng taught a system for protecting content in a device by using a system on a chip (SoC), and providing secure memory and non-secure memory, and protecting data from access by non-secure modules by storing protected data in secure memory in the SoC, and by storing unprotected data is non-secure memory in the SoC (Zeng Figs. 1 and 3, and Paragraphs 0033, and 0047-0050, for example), and store secure content information in the first region of the SoC memory (See Holman Figs. 3A – 3C and Paragraphs 0260-0266 for example), and storing unprotected content information in the second region of the SoC memory (Zeng Figs. 1 and 3, and Paragraphs 0033, and 0047-0050, for example).
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the invention to have employed the teachings of Zeng in the image data capture device of Holman by utilizing the SoC system of Holman to provide the processing and protection of the captured image data, by the SoC taking in the optical data, performing the beacon detection, and storing the data in secure memory when the beacon is detected and storing the data in non-secure memory when the beacon is not detected.  This would have been obvious because the person having ordinary skill in the art would have been motivated to provide a means of access control to the image data for allowing some portions of the image capture device to access the image data, while protecting the image data from use by other portions of the image capture device.  
Further, Holman and Zeng did not teach wherein the processor is configured to adjust a size of the first region and a size of the second region based on a degree of use of the first region and the second region.  Zeng did broadly disclose configuring the size of the secure memory region (Zeng Paragraph 0088 for example).
Kim taught, in a memory management system, a method for memory and page dynamic allocation and mapping, including adjusting a size of a first region and a size of a second region based on a degree of use of the first region and the second region (Kim Paragraphs 0057-0060).
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the invention to have employed the teachings of Kim in the memory management system of Holman and Zeng by dynamically adjusting the size of the secure and non-secure memory regions based upon their degree of usage.  This would have been obvious because the person having ordinary skill in the art would have been motivated to utilize the memory in a more efficient manner than by providing each region with a static allocation.
Regarding claims 6, 12, and 16, Holman, Zeng, and Kim taught an object recognizer configured to recognize an object from image information, when the inputted content information includes the image information, and wherein, when privacy information is included in the image information or the recognized object, the processor is configured to store the content information in the first region (See Holman Figs. 3A – 3C and Paragraphs 0260-0266 for example and Zeng Figs. 1 and 3, and Paragraphs 0033, and 0047-0050, for example).
Regarding claims 7, 13, and 17, while Holman, Zeng, and Kim taught that the object recognizer comprises: a vision information extractor configured to extract feature information from the image information or the recognized object based on vision recognition (See Holman Figs. 3A – 3C and Paragraphs 0260-0266 for example); they did not explicitly teach using a neural network calculator configured to determine whether the image information or the recognized object includes the privacy information, by using the extracted feature information as an input, based on a previously stored learning model.  However, use of neural network calculators for object recognition in image analysis was well known in the art before the effective filing date of the invention and as such it would have been obvious to the person having ordinary skill in the art before the effective filing date to have done so in the system of Holman, Zeng, and Kim.  This would have been obvious because the person having ordinary skill in the art would have been motivated to provide a specific well-known means for recognizing objects in an image to perform the generically recited optical detection of the privacy beacon in the image data.
Regarding claims 8, and 18, Holman, Zeng, and Kim taught that when the unit without the access right requests predetermined content information stored in the first region, the processor is configured to determine whether the requested content information includes privacy information, and provide, to the unit without the access right, information on whether the privacy information is included, based on information on the determination (See Holman Figs. 3A – 3C and Paragraphs 0260-0266 for example).
Regarding claim 9, and 19, Holman, Zeng, and Kim taught a security enhancement module configured to encrypt content information to be transmitted, when content information included in the first region is transmitted to an outside of the apparatus or SoC (See Holman Figs. 3A – 3C and Paragraphs 0260-0266 for example).
Conclusion
Claims 1, and 3-19 have been rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JP4903366B2 taught changing sizes of regions of allocated memory based upon usage state of the areas.
US 2016/0129819 taught resizing of authenticated and non-authenticated regions of memory.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T HENNING whose telephone number is (571)272-3790. The examiner can normally be reached Monday- Thursday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on (571)272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW T HENNING/            Primary Examiner, Art Unit 2491